NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-5074


          SAN JUAN CITY COLLEGE, INC., and AMERICO REYES MORALES,
           (on his own behalf and as President of San Juan City College, Inc.),

                                                      Plaintiffs-Appellants,

                                             v.


                                    UNITED STATES,

                                                      Defendant-Appellee.


        Yolanda R. Gallegos, Gallegos Legal Group, of Albuquerque, New Mexico, argued
for plaintiffs-appellants.

      Hillary A. Stern, Senior Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-appellee.
With her on the brief were Peter D. Keisler, Acting Attorney General, and Jeanne E.
Davidson, Director.

Appealed from: United States Court of Federal Claims

Judge Marian Blank Horn
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2007-5074


        SAN JUAN CITY COLLEGE, INC., and AMERICO REYES MORALES,
         (on his own behalf and as President of San Juan City College, Inc.),

                                                      Plaintiffs-Appellants,

                                           v.

                                  UNITED STATES,

                                                      Defendant-Appellee.


                                   Judgment


ON APPEAL from the        UNITED STATES COURT OF FEDERAL CLAIMS

in CASE NO(S).            01-CV-73

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, GAJARSA, and PROST, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED: November 14, 2007                        /s/ Jan Horbaly
                                                Jan Horbaly, Clerk